DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 2 – 3, 5, 7 and 9 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 4, 6, 8 and 16 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al., US Publication 2015/0002758 A1 in view of Kim et al., US Publication 2012/0075214 A1 in view of Nishitani et al., US Publication 2011/0261010 A1.

With regards to Claims 1, 16 and 17, Chu discloses: A touch panel, a touch display screen and a display apparatus (FIG 9, 300, Title, Abstract and Paragraph [0056]), comprising 
a base substrate (FIG 9, 360), a touch structure (320a & 320b – first and second sensing electrode layer) disposed on the base substrate (360), at least one shielding conductive plate (340 – shielding layer), and 
wherein the touch panel (300) is provided with a display region (300a) and a non-display region (300b); 
the touch structure comprises a first electrode pattern (320a & 320b) disposed in the display region (300a), and a plurality of electrode control lines (old and well known in the art to be in the non-display region) disposed in the non-display region (300b)
the at least one shielding conductive plate (340) and the shielding trace (Kim’s invention FIG 3, 144) are both insulated (380b & 380) from the first electrode pattern (320a & 320b) and are both disposed in the non-display region (300b; see FIG 9 for this feature), and an orthographic projection of the at least one shielding conductive plate (340) on the base substrate (360) overlaps orthographic projections of the plurality of 
and the display panel (Paragraph [0056]) is provided with a display region (300a) and a non-display region (300b); 
wherein an orthographic projection of the display region (300a) of the display panel (Paragraph [0056]) on the touch panel (300) falls within the display region of the touch panel (FIG 9, shows this feature; Paragraph [0067 – 0069]), and an orthographic projection of the non-display region (300b) of the display panel (Paragraph [0056]) on the touch panel (300) falls within the non-display region (300b) of the touch panel (Paragraph [0067 – 0069]).    
Chu fails to explicitly disclose: a shielding trace connected to the at least one shielding conductive plate;
the touch structure comprises a first electrode pattern disposed in the display region, and a plurality of electrode control lines disposed in the non-display region, the first electrode pattern being electrically connected to the plurality of electrode control lines; and 
Kim discloses: a shielding trace (FIG 4, 144) connected to (146) the at least one shielding conductive plate (142);
the touch structure (FIG 3, 130) comprises a first electrode pattern (FIG 3, 150, 156, 160 & 164) disposed in the display region (Paragraph [0038]), and a plurality of electrode control lines (156 & 166) disposed in the non-display region (FIG 3, shows that ), the first electrode pattern (150, 156, 160 & 164) being electrically connected to the plurality of electrode control lines (156 & 166; please see FIG 3 for this feature); and 

The motivation for doing this would have been in order to reduce the manufacturing cost and simplify the fabrication process (Kim’s invention Paragraph [0010]).
Nishitani discloses: at least one shielding conductive plate (FIG 2 – ASC left and right side of touch sensor)
the at least one shielding conductive plate (ASC) is insulated (12 – insulation film) from the first electrode pattern (LY2 – LY6) and is disposed in the non-display region (FIG 1, shows this feature)
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of at least one shielding conductive plate the at least one shielding conductive plate is insulated from the first electrode pattern in Chu’s invention as taught by Nishitani’s invention.
The motivation for doing this would have been in order to narrow a width of a picture frame outside an effective touch region in a touch panel where inspection pads are arranged on the other side of electrodes for detection and electricity is supplied to 

With regards to Claim 4, Nishitani discloses: wherein a second shielding conductive plate (FIG 2 – ASC left and right side of touch sensor) of the at least one shielding conductive plate is in a rectangular shape (FIG 2, shows this feature); and 
the orthographic projection of the second shielding conductive plate (FIG 2 – ASC left and right side of touch sensor) on the base substrate (11) overlaps the orthographic projection of a first electrode control line (LPY6 or LY6 - FIG 1, shows this feature) of the plurality of electrode control lines (LP6 – LPY and LPY6 – LY1) on the base substrate (11) and an overlapping region comprises a line segment (all the electrode control lines are all parallel in a line segment) in parallel with a long side of a first shielding conductive plate (FIG 2 – ASC left and right side of touch sensor;
FIG 1, shows this feature).  

With regards to Claim 6, Nishitani discloses: wherein the number of shielding conductive plates is at least two (FIG 1, shows ASC is at least 2); and 
a spacing between centers of any two shielding conductive plates of the at least two shielding conductive plates is greater than a spacing threshold value (FIG 1, shows this feature).  
 
With regards to Claim 8, Kim discloses: wherein the shielding conductive plate (Paragraph [0044] - ITO) and the shielding trace are made by the same patterning process (Paragraph [0044] - ITO).  
Nishitani discloses: the shielding conductive plate (Paragraph [0041] - ITO)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CAROLYN R EDWARDS/           Primary Patent Examiner, Art Unit 2625